DETAILED ACTION

This Nonfinal Office Action for Application 15/778,308 is in response to the Request for Continued Examination filed January 22, 2021; wherein:
Claims 7, 10, 14 and 16 have been amended; 
Claims 17-19 are new; and
Claims 7-19 are pending review herein. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 9-12, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0314691 A1 to Mori et al., hereinafter “Mori,” in view of U.S. 2017/0154156 A1 to Sevenster et al., hereinafter “Sevenster,” in view of U.S. 2018/0092696 A1 to Qian et al., hereinafter “Qian,” and further in view of U.S. 2015/0320365 A1 to Schultze et al., hereinafter “Schultze.”
Regarding claim 7, Mori discloses A computer program stored in one or more non-transitory computer- readable mediums for display of a medical report for a subject, the computer program comprising instructions for performing the steps of: receiving via a graphical user interface (See Schultze below for GUI and hybrid display) a first input to select a clinical study for the subject (See Mori at least at Abstract; Paras. [0032]-[0033], [0069]-[0070], [0078]); receiving via the graphical user interface a second input to select a type of clinical concept ontology, wherein the type of clinical concept ontology is based on the selected clinical study (See id. at least at Paras. [0016], [0082], [0087]-[0089], [0136]); selecting by the processor, based on the second input, a template report (See id. at least at Paras. [0108]-[0112]). Mori further discloses segmenting each image by using the processor that isolates one or more structures within each image based on the selected topic of the heading field (See Mori at least at Abstract; Paras. [0006], [0008]-[0010], [0074], See also Qian at least at Abstract; Paras. [0010]-[0012], [0064]-[0066]; See also Schultze at Para. [0069]). 
Mori may not specifically describe generating a hybrid display of a medical report. However, Schultze teaches generating a hybrid display of a medical report for a subject, via a graphical user interface (See Schultze at least at Paras. [0006], [0049], [0065]-[0069], [0107]-[0114], [0135]-[0137]; Figs. 1, 2, 4, 5). Schultze further teaches receiving inputs selected via a graphical user interface (See id.). Schultze further teaches generating the hybrid display of the template report on the graphical user interface, wherein the hybrid display of the template report organizes together two or more images of the one or more isolated structures and the extracted attribute information of the one or more isolated structures (See id.; See also Mori at least at Abstract; Paras. [0006], [0008]-[0010], [0031]-[0033], [0074], [0120], [0128]; Claim 1; Fig. 5A).
Mori as modified by Schultze may not specifically describe a display tab including a heading field and receiving a third input selection to selection of the heading (However, see Mori at Fig. 5A; see also Schultze at Paras. [0069], [0125]), and based on that, further selecting a plurality of images. However, Sevenster teaches an information display tab section including a heading field (See Sevenster at least at Abstract; Paras. [0006]-[0007]; See also U.S. 2017/0076046 A1 to Barnes et al. at least at Abstract; Para. [0153]; See also Qian at least at Fig. 4). Sevenster further teaches receiving, via the graphical user interface, a third input directed to a selection of the heading field; retrieving by the processor, based on the type of clinical concept ontology, a plurality of images of an anatomy of the subject, wherein the images of the plurality include different views of the anatomy produced from different modalities (See Sevenster at least at Abstract; Paras. [0015], [0019]-[0021], [0024], [0035], [0038], [0042], [0045]; Fig. 1).
Mori as modified by Schultze and Sevenster may not specifically describe deconstructing by the processor each image of the plurality based on the clinical concept ontology to obtain a plurality of deconstructed images. However, Qian teaches deconstructing by the processor each image of the plurality based on the clinical concept ontology to obtain a plurality of deconstructed images (See Qian at least at Abstract; Paras. [0003], [0010]-[0011], [0027]-[0028], [0065]-[0066]; Claim 1; Fig. 5), wherein the deconstructing step further comprises the steps of classifying each image by using the processor that identifies a modality used to produce the image and that identifies a view of the anatomy that the image illustrates (See id.; see also Sevenster at least at Para. [0038]); and analyzing the one or more structures using the processor that extracts attribute information of the one or more isolated structures (See id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mori to incorporate the teachings of Schultze, Sevenster and Qian and provide various inputs for a clinical ontology and to obtain deconstructed images. Shultze relates to a browser with multiple interfaces and diagnosing a medical condition. Sevenster is directed to structured finding objects for integration of third party applications in the image interpretation workflow. Qian relates to contextual creation of report content for radiology reporting. Incorporating the multiple views and interfaces of Schultze with the image interpretation workflow as in Sevenster, 

Regarding claim 9, Mori as modified by Schultze, Sevenster and Qian teaches all the limitations of claim 7, and Sevenster further teaches wherein the ontology is one selected from the group comprising: DICOM SR, RadLex, SNOMED, SNOMED CT, or SNOMED Clinical Terms (See Sevenster at least at Para. [0015]).

Regarding claim 10, Mori as modified by Schultze, Sevenster and Qian teaches all the limitations of claim 7, and Mori further discloses wherein the modality is one selected from the group consisting of: an M-mode ultrasound image, a two-dimensional ultrasound image, a three-dimensional ultrasound image, a Doppler ultrasound image, a strain rate ultrasound image, a CT image, a MRI image, an x-ray image, a SPECT image, a PET image (See Mori at least at Para. [0038]; See also Qian at least at Paras. [0027]-[0028]).

Regarding claim 11, Mori as modified by Schultze, Sevenster and Qian teaches all the limitations of claim 7, and Sevenster further teaches wherein the attribute information of the one or more structures is selected from the group consisting of: size, shape, function, and pathologic characteristics (See Sevenster at least at See also U.S. 2018/0052956 A1 to Sevenster et al. at least at Paras. [0037], [0045]-[0047]).

Regarding claim 12, Mori as modified by Schultze, Sevenster and Qian teaches all the limitations of claim 7, and Qian further teaches wherein the heading field is the name of anatomical structure, anatomical function, or clinical pathology, specifically one selected from the group comprising of: "Left ventricle", "Right ventricle", "Ventricular septum", "Aortic valve", "Aorta", "Mitral valve", "Left atrium", "Right atrium", "Tricuspid valve", "Pulmonic valve", "Pulmonary veins", "Systolic function", "Diastologic function", "Regional wall motion", "Regurgitation", "Stenosis", "Lesion", and "Septal Defect" (See Qian at least at Para. [0036]; See also Sevenster at least at Para. [0042]).

Regarding claim 15, Mori as modified by Schultze, Sevenster and Qian teaches all the limitations of claim 7, and Sevenster further teaches wherein the plurality of deconstructed images are displayed on the display device in 2, 3, or 4-dimensions (See Sevenster at least at Para. [0024]).

Regarding claim 17, Mori as modified by Schultze, Sevenster and Qian teaches all the limitations of claim 7, and Sevenster further teaches wherein the view of each image is one or more selected from group comprising: a long axis view, a short axis view, an anteroposterior (AP) view, a lateral view, a 2D slice of a 3D image, a 2D projection of a 3D image, a 2D perspective rendering of a 3D image, or some combination thereof (See Sevenster at least at Paras. [0004], [0008], [0015]-[0016], [0021]-[0029], [0038]).

Regarding claim 18, Mori as modified by Schultze, Sevenster and Qian teaches all the limitations of claim 7, and Schultze further teaches wherein the two or more images comprise different views of the one or more structures produced from different modalities (See Schultze at least at Paras. [0008]-[0011]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mori, in view of Schultze, in view of Sevenster, in view of Qian and further in view of U.S. 2015/0193583 A1 to McNair et al., hereinafter “McNair.”
Regarding claim 8, Mori as modified by Schultze, Sevenster and Qian teaches all the limitations of claim 7, but may not specifically describe wherein the ontology is a proprietary ontology. However, McNair teaches wherein the ontology is a propriety ontology (See McNair at least at Paras. [0027], [0134];See also Sevenster at least at Para. [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mori, Schultze, Sevenster and Qian to incorporate the teachings of McNair and provide an ontology that is proprietary. McNair is directed to decision support from disparate clinical sources. Incorporating the decision support techniques of McNair with the multiple interfaces and hybrid views as in Schultze, the image interpretation workflow as in Sevenster, the contextual report creation of Qian and the generation of sentence-based descriptions .  

Claims 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mori, in view of Schultze, in view of Sevenster, in view of Qian and further in view of U.S 2011/0289441 A1 to Venon et al., hereinafter “Venon.”
Regarding claim 13, Mori as modified by Schultze, Sevenster and Qian teaches all the limitations of claim 7, but may not specifically describe wherein the images of the subject consist of both current images and historical images. However, Venon teaches wherein the images of the subject consist of both current images and historical images (See Venon at least at Abstract; Paras. [0002]-[0003]; Fig. 6; Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mori, Sevenster and Qian to incorporate the teachings of Venon and provide image subjects consisting of both current and historical images. Venon is directed to anatomy map navigator systems and methods of use. Incorporating the anatomy map navigator systems of Venon with the image interpretation workflow as in Sevenster, the contextual report creation of Qian and the generation of sentence-based descriptions from imaging data as in Mori would thereby increase the functionality and effectiveness of implementing the claimed system and methods for displaying medical information.  

Regarding claim 16, claim 16 recites substantially the same limitations as independent claim 7, as well as the limitations added by claims 10-11 and 13. Thus, 

Regarding claim 19, Mori as modified by Schultze, Sevenster, Qian and Venon discloses all the limitations of claim 16, and Sevenster further teaches wherein the view of each image is one or more selected from group comprising: a long axis view, a short axis view, an anteroposterior (AP) view, a lateral view, a 2D slice of a 3D image, a 2D projection of a 3D image, a 2D perspective rendering of a 3D image, or some combination thereof (See Sevenster at least at Paras. [0004], [0008], [0015]-[0016], [0021]-[0029], [0038]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mori, in view of Schultze, in view of Sevenster, in view of Qian and further in view of U.S. 2018/0052956 A1 to Sevenster et al., hereinafter “Sevenster ‘956.”
Regarding claim 14, Mori as modified by Schultze, Sevenster and Qian teaches all the limitations of claim 7, but may not specifically describe wherein the isolated one or more structures is selected from the group comprising: a cardiac chamber, a cardiac valve, myocardium, a cardiac septum, an artery, a vein, a cardiac border, an valve leaflet, a valve, a pituitary gland, and a lung mass (See Sevenster ‘956 at least at Paras. [0037], [0045]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mori, Schultze, Sevenster and Qian to incorporate the teachings of Sevenster ‘956 and provide various 

Response to Arguments
Applicant’s Remarks filed January 22, 2021 have been fully considered, but they are not entirely persuasive. The following explains why:
Applicant’s arguments pertaining to subject matter eligibility are persuasive. Applicant argues that the instant claims at the least include a practical application of the judicial exception. The Examiner agrees with the arguments at Pages 7-11 of the Applicant’s Remarks. The additional limitations amount to a practical application of the judicial exception akin to Examples 37 and 42 of the 2019 PEG. Further, the claim limitations provide “substantially more” than the abstract idea when looking at the claims as a whole. For these reasons, the rejection under 35 U.S.C. §101 is overcome by the currently amended claims, which are patent eligible. 
Applicant’s arguments pertaining to prior art rejections are not persuasive. The amended claims have been addressed with regard to the 35 U.S.C. §103 rejection discussed above. The arguments pertaining to prior art references and a hybrid display at Page 11 of Applicant’s Remarks are rendered moot at least in light of new reference Schultze, discussed above.  As such, it is submitted that the cited prior art, including those identified by Applicant, in the same field of endeavor, i.e., medical reports, deconstruction of medical images and providing context in a graphical user interface, teaches and/or suggests all of the limitations of the pending claims under a broad and reasonable interpretation thereof. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686